Per Curiam.
We are of the opinion that the deductions made by the trustees from the “ annuity ” part of the retirement allowance were unauthorized (Matter of Benedict v. LaGuardia, 252 App. Div. 540; affd., 277 N. Y. 674); and also that the petitioner is entitled to receive $2,708.89, which is the balance remaining in the “ pension ” fund on the date of death.
Accordingly, the order of Special Term should be reversed, with twenty dollars costs and disbursements, and a peremptory order granted to the extent indicated.
*477Present — Martin, P. J., O’Malley, Glennon, Untermyer and Dore, JJ.
Order unanimously reversed, with twenty dollars costs and disbursements, and a peremptory order granted to the extent indicated in opinion. Settle order on notice.